Citation Nr: 1106447	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
right hip bursitis.

2.  Entitlement to an initial rating in excess of 20 percent for 
left hip bursitis.

3.  Entitlement to an initial rating in excess of 30 percent for 
major depression for the period prior to June 19, 2008, and to a 
rating in excess of 70 percent beginning on that date.

4.  Entitlement to a rating in excess of 20 percent for left 
shoulder arthritis for the period prior to October 3, 2008, and 
to a rating in excess of 30 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to June 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2005, November 
2006, and May 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The June 2005 rating decision increased the disability rating to 
20 percent for a left shoulder disability.  The November 2006 
rating decision granted service connection for right and left hip 
bursitis.  A 20 percent rating was assigned for each disability.  
The May 2007 rating decision granted service connection for major 
depression.  A 30 percent rating was assigned.  Thereafter, in an 
August 2009 rating decision, the RO granted an increased rating 
of 30 percent for the left shoulder arthritis, effective from 
October 3, 2008, and granted an increased rating of 70 percent 
for major depression, effective from June 19, 2008.  As these are 
not the highest ratings for these two disabilities, the appeals 
continue.

As support for his claims, the Veteran provided testimony before 
the undersigned Veterans Law Judge at a hearing at the RO (Travel 
Board hearing) in December 2010.  The transcript of the hearing 
has been associated with the claims file.



FINDINGS OF FACT

1.  Throughout the initial evaluation period, the Veteran's left 
and right hip bursitis has been manifested by limitation of 
flexion to 30 degrees or more.

2.  For the period prior to June 19, 2008, the Veteran's major 
depression was manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

3.  For the period beginning on June 19, 2008, the Veteran's 
major depression was manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

4.  For the period prior to October 3, 2008, the Veteran's left 
shoulder arthritis was manifested by limitation of motion of the 
left arm when motion is possible to the shoulder level.  

5.  For the period beginning on October 3, 2008, the Veteran's 
left shoulder arthritis was manifested by limitation of the left 
arm when motion is possible to a point midway between the side 
and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right 
hip bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.71a, Diagnostic Codes 5252 (2010).

2.  The criteria for a rating in excess of 20 percent for left 
hip bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.71a, Diagnostic Codes 5252 (2010).

3.  The criteria for a disability rating in excess of 30 percent 
for major depressive disorder have not been met for the period 
prior to June 19, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9434 (2010).

4.  The criteria for a disability rating in excess of 70 percent 
for major depressive disorder have not been met for the period 
beginning on June 19, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9434 (2010).

5.  The criteria for a rating in excess of 20 percent for left 
shoulder arthritis have not been met for the period prior to 
October 3, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5201 (2010).

6.  The criteria for a rating in excess of 30 percent for left 
shoulder arthritis have not been met for the period beginning on 
October 3, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in April 2005, December 
2006, January 2007, February 2007, May 2008, December 2008, April 
2009, and October 2009, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA.  Additionally, the December 2006, January 2007, 
and February 2007 notice letters informed the Veteran as to 
disability ratings and effective dates.

However, with regard to three of the four increased rating 
claims, the Veteran is challenging the initial disability rating 
assigned following the grant of service connection for left and 
right hip bursitis and major depression.  Service connection for 
these disabilities was awarded in November 2006 and May 2007 
rating decisions.  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), the Court held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran, his wife, his co-workers, 
his employer, and his representative.  At the aforementioned 
hearing before the undersigned, the Veteran stated that he was 
not in receipt of disability benefits from the Social Security 
Administration.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  

Although the Veteran has complained, both at the hearing and in 
written statements, that the VA examinations were not adequate 
because the examiner failed to measure the shoulder and hip range 
of motion with a goinometer, the Board finds that there is no 
indication in any medical report that any VA examination was 
inadequate.  Rather, the VA examinations are adequate because, as 
shown below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, and 
because the reports describe the hip disabilities and left 
shoulder disability in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)) (internal quotations omitted).  The Board accordingly 
finds that remand for a new examination is not required at this 
point.  See 38 C.F.R. § 3.159(c)(4).

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations Pertaining to Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Because three of the four increased rating appeals arise from an 
initial rating decision, which established service connection and 
assigned the initial disability ratings, it is not the present 
level of disability which is of primary importance; the entire 
period is to be considered to ensure that consideration is given 
to the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 119.  
As for the other increased rating claim, the Board notes that 
where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, as noted above, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis with respect to this issue is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Right and Left Hip Bursitis

The Veteran's right and left hip bursitis are each rated as 20 
percent disabling throughout the initial evaluation period under 
38 C.F.R. § 4.71a, Diagnostic Code 5252.  Under that code, a 20 
percent disability evaluation requires limitation of flexion of 
the thigh to 30 degrees.  For a 30 percent evaluation, there must 
be limitation of flexion to 20 degrees.  A 40 percent rating 
requires flexion limited to 10 degrees.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5252.

The medical evidence of record shows that an August 2005 VA 
treatment record notes the Veteran's complaint of sharp pains in 
his hips, which sometimes radiate down into his legs.  The pain 
is aggravated by walking, turning, and with prolonged standing.  
Motrin helps some.  Bursitis was suspected. 

A September 2006 VA treatment record notes that there is no 
change in the Veteran's hip pain.  He uses a cane to walk.  He 
has some stiffness and locking at times.  Another September 2006 
VA treatment record notes that the Veteran has pain in his 
bilateral hips and groin on range of motion.  Deep tendon 
reflexes were 2+ and equal at the ankles and knees.  

An October 2006 VA examination report notes that the Veteran has 
hip pain on a daily basis.  The pain is constant and involves 
both hips.  It was noted that the Veteran is presently employed 
by the U.S. Postal Service, which is his normal occupation.  He 
has been missing work increasingly so due to his difficulty 
walking and bending over as a result of his hip problems.  He was 
noted to have trouble tying his shoes.  He has flare-ups every 
two weeks, which last from four to five days and which cause him 
to miss work.  He uses a cane on a voluntary basis.  Physical 
examination revealed that the Veteran was in moderate to severe 
distress as he entered and left the examining room.  His gait was 
antalgic, bilaterally.  He lacked 18 inches of being able to 
touch his toes.  All of his movements were slow and painful.  He 
experienced occasional clonic muscular jerks or tics during the 
course of the examination.  All range of motion testing was 
painful, both active and passive.  The examiner was unable to 
test repetitive activity in range of motion.  Extension 
bilaterally was limited to five degrees or less.  Flexion of both 
hips was to 30 degrees.  Abduction was to five degrees, as well 
as adduction.  Internal and external rotation was to 10 degrees 
bilaterally.  Range of motion was similar in both hips, but the 
left hip appeared somewhat less painful than the right.  He was 
tender to palpation bilaterally in the trochanteric and upper 
gluteal area.  August 2005 X-rays were normal.  The diagnosis was 
bilateral trochanteric bursitis of a chronic nature.  

An October 2007 VA emergency room note indicates that the Veteran 
presented with chronic back and hip pain that has worsened since 
he ran out of medication three to four days ago.  He stated that 
the pain medication works well.  

An October 2008 private physical therapy note indicates that the 
Veteran has bilateral hip pain.  It was noted that the Veteran is 
independent in his activities of daily living, work, and 
recreation.  He has severe pain during and/or after a specific 
activity of daily living.  At rest, his bilateral hip pain was 
noted to be 9/10 in intensity.  It is sharp and localized pain.  
Exacerbating factors include walking and relieving factors 
include resting.  The active range of motion of the right hip was 
10 degrees of flexion, 10 degrees of extension, 30 degrees of 
abduction, 20 degrees of adduction, 15 degrees of internal 
rotation and 30 degrees of external rotation.  The left hip had 
15 degrees of active flexion, 10 degrees of active extension, 20 
degrees each of abduction and adduction, 10 degrees of internal 
rotation and 25 degrees of external rotation.  The assessment was 
decreased range of motion, decreased strength, subjective pain, 
and difficulty with home and work activities due to hip and left 
shoulder pain.  

A January 2009 VA examination report notes that the Veteran 
experiences hip pain on a daily basis.  The pain is bilateral and 
equal.  He is presently employed in the field of maintenance.  In 
his work activities, he is unable to push heavy equipment, and in 
daily living, he is unable to climb ladders.  On occasion he has 
to miss work because of his hip problems.  He walks with a cane.  
All motion in his hips appeared painful.  Bilaterally, hip 
extension was 5 degrees, active flexion was 40 degrees, abduction 
was 5 degrees, adduction was 5 degrees, internal rotation and 
external rotation were each to 5 degrees.  Range of motion as 
measured was not additionally limited following repetitive use.  
There was tenderness over both greater trochanters and the 
anterior aspect of the hip joint bilaterally.  His gait was slow, 
broad-based, and antalgic.  X-rays on August 13, 2008 showed mild 
osteoarthritis.  Magnetic resonance imaging (MRI) from December 
1, 2008 showed no abnormality.  The diagnosis was osteoarthritis 
and bursitis of both hips.  

An October 2009 letter from a VA nurse practitioner notes that 
the Veteran's hip pain and radicular symptoms may limit his 
ability to operate some equipment, such as heavy machinery.  He 
may also be limited in bending, stooping, twisting, and prolonged 
sitting or standing.  Improvement in his condition is unlikely.  

A January 2010 private treatment record notes that the Veteran 
used a cane to assist with ambulation.  Physical examination 
revealed 20 degrees of internal rotation and 20 degrees of 
external rotation, both limited by pain.  Bilateral hip abduction 
was to 20 degrees with pain.  Flexion was only to 30 degrees from 
a lying flat position.  From a seated position, flexion was to 90 
degrees.

The Veteran provided testimony at the Travel Board hearing 
regarding the continuous pain in both hips.  He stated that he 
had not been in physical therapy for the past eight months.  The 
Veteran noted that he continued to take medication for the pain 
and used a TENS unit and heating pad.  

In order to receive a higher rating under Diagnostic Code 5252, 
there must be a showing of flexion of the thigh limited to 20 
degrees or less.  The medical evidence as a whole does not show 
that the Veteran has such severe limitation of motion of either 
his left or right thigh as a result of his bursitis.  On one 
occasion, at the private physical therapy appointment in October 
2008, it was noted that flexion was to 10 degrees on one side and 
to 15 degrees on the other.  However, this severe limitation of 
motion has never been repeated, either through VA or private 
medical evidence.  Therefore, he cannot receive a higher, 30 
percent rating based upon limitation of flexion of either thigh.  
Even considering additional loss of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination, the Veteran does 
not have limitation of flexion of the left or right thigh to 20 
degrees or less.  It has consistently been around 30 degrees.

The Veteran also cannot receive higher ratings for ankylosis of 
the hip (Diagnostic Code 5250), flail joint (Diagnostic Code 
5254), or impairment of the femur (Diagnostic Code 5255) because 
he has been diagnosed with none of these disabilities, nor does 
he complain of such.  None of the other diagnostic codes for 
rating the hip and thigh contain ratings higher than 20 percent.

The Board has considered whether the Veteran could receive a 
higher rating under any other diagnostic code, but has found 
none.  As such, an initial rating in excess of 20 percent is not 
warranted for either the left or right hip bursitis.

	II.  Major Depression

The Veteran's major depression is rated as 30 percent disabling 
prior to June 19, 2008, and as 70 percent disabling beginning on 
June 19, 2008, under 38 C.F.R. § 4.130, Diagnostic Code 9434.

Major depressive disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9434, which provides that a 30 percent rating is 
warranted for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note that 
the GAF score is based on a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
Id.  A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The medical evidence of record reflects that the Veteran 
presented to the VA mental health walk-in clinic in May 2006.  
The VA mental health treatment record from that date notes that 
the Veteran presented for depressive symptoms.  His chief 
complaints were irritability, depressed mood, frustration, 
anhedonia, loss of libido, and erectile dysfunction.  The 
assessment was mood disorder depression related to chronic 
pain/general medical conditions.  Regarding symptomatology, the 
Veteran endorsed depression, substance use, and difficulty coping 
with job, financial distress, and marital discord.  On 
examination, he was neat and clean, and his eye contact was fair.  
His mood and affect were depressed and irritable.  He had normal 
alertness and he was fully oriented.  His concentration was fair 
to poor.  His memory was poor, both for recent and remote recall.  
He denied suicidal ideation or plan.  The diagnosis was 
depression and his preliminary GAF was assessed at 55.  

A September 2006 VA treatment record notes that the Veteran has 
some days in which he feels down due to his medical conditions; 
however, overall, things are better at home.  

A July 2007 VA treatment record notes that the Veteran is doing 
better both emotionally and physically.  His mood is improved and 
he is sleeping better with an increase in one of his medications.  
He noted that his work has made some accommodations for him.  
Therefore, he is doing better there.  He is also more interactive 
with his family and children.  On examination, his behavior was 
calm, cooperative, and receptive to examination.  His affect was 
full-ranged, and his mood was euthymic.  His thought processes 
were linear and goal-directed, and his thought content was 
without hallucinations or delusions.  He denied homicidal or 
suicidal ideation, plan, or intent.  His insight, judgment, 
memory, and concentration were noted to be intact and adequate.  
His sleep was noted to be restorative, but he has trouble staying 
asleep.  His appetite is adequate.  His energy is improved, but 
his irritability and anger are still present.  His depression and 
anxiety have improved somewhat.  He endorsed flashbacks and 
nightmares.  

A December 2007 VA treatment record notes that the Veteran is 
stable on his current regime.  He reported recent stressors at 
work such as increased demands, which frustrate him.  On 
examination, his behavior was calm, cooperative, and receptive to 
examination.  His affect was full-ranged.  His mood was euthymic.  
His thought processes were linear and goal-directed, and his 
thought content was without hallucinations or delusions.  He 
denied homicidal and suicidal ideation, plan or intent.  His 
insight, judgment, memory, and concentration were intact and were 
noted to be adequate.  He has adequate appetite and energy.  He 
experiences irritability and anger when he is hassled at work.  
He also endorsed depression and anxiety.  He has nightmares 
sometimes but no flashbacks.  

In a February 2008 statement, the Veteran's wife indicated that 
in the middle of the night the Veteran awakens her because he is 
shaking, fighting, and talking in his sleep.  He is also 
irritable while awake.

In a May 2008 statement from the Veteran's co-worker, it was 
indicated that the Veteran is in a lot of pain when performing 
daily tasks at work.  It was also noted that the Veteran seems 
depressed at work because he cannot keep up with the physical 
aspects and demands of the job.  

A June 2008 VA treatment record notes that the Veteran is 
temporarily separated from his wife of 18 years.  His 
psychotropic medications were noted to be effective and without 
side effects.  He complained of additional problems at work since 
he has gotten a new supervisor.  The new supervisor is pushing 
him to do restricted activities, which leads to a stressful work 
environment.  He noted increased anxiety and panic in 
anticipation of going to work.  This impacts his interactions 
with his wife and his ability to complete household 
responsibilities.  He moved out of the marital residence for a 
three month separation, and is currently staying with his mother.  
He hopes to move back with his wife.  On examination, his 
behavior was calm, cooperative, and receptive to examination.  
His affect was full-ranged.  His mood was euthymic.  His thought 
processes were linear and goal-directed, and his thought content 
was without hallucinations or delusions.  He denied homicidal and 
suicidal ideation, plan, or intent.  His insight, judgment, 
memory, and concentration were intact and were noted to be 
adequate.  It was noted that he has trouble staying asleep.  His 
appetite is variable and he feels fatigued.  He endorsed feelings 
of irritability and anger when he is hassled at work.  He 
currently works full time at the post office.  He also endorsed 
depression and anxiety.  He stated that he has nightmares 
sometimes but no flashbacks.  

An August 2008 VA treatment record notes that the Veteran is 
temporarily separated from his wife of 18 years because he could 
not do chores around the house and because of his moodiness.  The 
Veteran was still noted to be having problems at work.  He has a 
new supervisor and he is being asked to do things that he 
physically cannot do.  This leads to stress.  He noted an 
increase in anxiety and panic, in anticipation of going to work.  
Metal status examination revealed that he was calm, cooperative, 
and receptive.  His affect was full-ranged.  His mood was 
euthymic.  His thought processes were linear and goal-directed, 
and his thought content was without hallucinations or delusions.  
He denied homicidal and suicidal ideation, plan, or intent.  His 
insight, judgment, memory, and concentration were intact and were 
noted to be adequate.  He has trouble staying asleep and has a 
variable appetite.  He is fatigued, and he has experienced a 
worsening of irritability and anger.  His nightmares come and go.  
He denied flashbacks.  

A December 2008 VA treatment record notes that the Veteran 
described marital discord.  His wife recently called the 
Veteran's VA doctors, stating that she felt that his medications 
were making him crazy and that he was having an affair.  The 
Veteran was calm, cooperative, and receptive to examination.  His 
affect was full-ranged.  His mood was euthymic.  His thought 
processes were linear and goal-directed, and his thought content 
was without hallucinations or delusions.  He denied homicidal and 
suicidal ideation, plan, or intent.  His insight, judgment, 
memory, and concentration were intact and were noted to be 
adequate.  It was noted that his sleep is non-restorative, 
fragmented, and he has trouble staying asleep.  His appetite is 
adequate.  The Veteran is fatigued and his irritability and anger 
have worsened.  He is trying to increase activity, such as 
walking, but it is difficult due to the pain.  He goes to his 
son's football games, but it is hard to sit on the bleachers.  He 
endorsed depression and anxiety.  

A February 2009 VA mental health telephone note indicates that 
the Veteran was at work and was very upset.  His supervisor spoke 
with him and accused him of not doing his job, not staying on 
task and using too much leave.  He also indicated that he went to 
jail over the weekend for domestic violence.  He does not 
remember anything but going into a rage, and having a panic 
attack with shortness of breath and heart pounding.  He said that 
his wife states that he pushed her down and slapped her.  He is 
very upset and does not remember what happened.  

An April 2009 VA examination report notes that the Veteran has 
daily pain in his hips and shoulders, and as a result, his 
occupational and recreational activities are becoming more and 
more limited.  He does not get a lot of sleep because of his 
pain.  He endorsed a depressed mood, loss of energy and interest, 
and increased irritability, both at home and at work.  His GAF 
score in the past was noted to be 55.  He currently works in 
maintenance at the postal service.  He feels that his physical 
limitations are not taken into consideration at work because his 
is constantly instructed to do more work than he is physically 
able to do.  He reported missing at least one day of work a week 
due to depression.  Examination revealed that the Veteran was 
adequately dressed and groomed.  His speech was clear, coherent, 
and goal-directed.  His thought process was linear and devoid of 
delusional content.  There was no evidence of any thought or 
perceptual disturbance.  Insight and judgment were adequately 
developed.  The Veteran's affect was blunted.  He was dysphoric.  
There was psychomotor slowing in his speech and movements.  His 
GAF score was noted to currently be 48.

An October 2009 VA treatment record notes that the Veteran's 
psychotropic medication is partially effective.  He states that 
it is working well to help keep him calm; however, at work he is 
still having the same symptoms, such as panic attacks and 
anxiety.  He described chest pain, headaches, shortness of 
breath, and sweatiness.  He is still working in the post office, 
but is applying for Family Medical Leave Act and disability.  He 
is working 32 hours a week.  He is getting ready to go through a 
divorce.  On examination, he was calm, cooperative, and receptive 
to examination.  His affect was full-ranged and his mood was 
euthymic.  His thought processes were linear and goal-directed.  
His thought content was without hallucinations or delusions.  He 
denied homicidal and suicidal ideation, plan, or intent.  His 
insight, judgment, memory, and concentration were intact and were 
noted to be adequate.  He was noted to have trouble falling 
asleep, trouble staying asleep, and variable appetite.  He 
endorsed feelings of fatigue, irritability and anger, as well as 
depression and anxiety.  He has nightmares and flashbacks.  The 
impression was exacerbation of depression, ongoing anxiety at 
work.  

A May 2010 VA treatment record notes that the Veteran's mood 
disorder is being treated with medication, and he is doing okay 
on his medication.  

At the Travel Board hearing, the Veteran testified that the 
symptomatology attributable to his service-connected major 
depression is more severe than the currently assigned 70 percent 
disability rating.  He reiterated the above-described symptoms 
and noted that the disability was causing occupational 
difficulties. 

For the period prior to June 19, 2008, in order for the Veteran 
to receive a higher, 50 percent rating, it must be shown that he 
had occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

The medical evidence for the time period prior to June 19, 2008, 
indicates that, although the Veteran experienced physical pain 
and stressors, resulting in depression and anxiety during this 
period, his symptoms do not warrant a 50 percent rating.  In this 
regard, the Board notes that in May 2006, he was neat and clean, 
and his eye contact was fair.  He had normal alertness and was 
fully oriented.  Although his concentration was fair to poor and 
his memory was poor, both for recent and remote recall, in 
September 2006 the Veteran stated overall, things were better at 
home.  

Moreover, in July 2007, the Veteran was doing better both 
emotionally and physically.  His mood was improved and he was 
noted to be sleeping better.  It was also noted that he was doing 
better at work because they had made some accommodations for him.  
He was also more interactive with his family and children.  On 
examination, his behavior was calm, cooperative, and receptive to 
examination.  His affect was full-ranged, and his mood was 
euthymic.  His thought processes were linear and goal-directed, 
and his thought content was without hallucinations or delusions.  
He denied homicidal or suicidal ideation, plan, or intent.  His 
insight, judgment, memory, and concentration were noted to be 
intact and adequate.  His sleep was noted to be restorative, but 
he has trouble staying asleep.  His appetite is adequate.  His 
energy is improved but his irritability and anger are still 
present.  His depression and anxiety have improved somewhat.  He 
endorsed flashbacks and nightmares.  

A December 2007 VA treatment record notes that the Veteran is 
stable on his current regime.  He reported recent stressors at 
work with increased demands, which frustrate him.  On 
examination, his behavior was calm, cooperative, and receptive to 
examination.  His affect was full ranged.  His mood was euthymic.  
His thought processes were linear and goal-directed, and thought 
content was without hallucinations or delusions.  He denied 
homicidal and suicidal ideation, plan or intent.  His insight, 
judgment, memory, and concentration were intact and were noted to 
be adequate.  He has adequate appetite and energy.  He 
experiences irritability and anger when he is hassled at work.  
He also endorsed depression and anxiety.  He has nightmares 
sometimes but no flashbacks.  

As such, the Veteran does not meet the criteria for a higher, 50 
percent rating for the period prior to June 19, 2008.  
Specifically, he was not having panic attacks weekly, he had no 
difficulty understanding complex commands, and apart from the 
initial visit, his memory was consistently intact.  His judgment 
and abstract thinking were also consistently adequate.  Although 
he experienced disturbances of motivation and mood, and was 
irritable, he was much better, even by his own statements during 
this time period.

For the time period beginning on June 19, 2008, the Veteran's 
major depression warrants only the currently assigned 70 percent 
rating.  A higher, 100 percent rating is not warranted because 
the Veteran's thought processes and communication have 
consistently been linear and goal-oriented, without delusions or 
hallucinations.  He was never described as having grossly 
inappropriate behavior and although he was arrested for domestic 
violence, this was an isolated incident, and he has never been 
deemed a persistent danger to anyone.  He was also always neat 
and clean on examination.  He was never disoriented and his 
memory has not suffered.  It has been consistently adequate.  
Finally, the Veteran still works at the post office, although not 
a full 40 hour week.  Therefore, a higher, 100 percent rating is 
not warranted for this time period.

	III.  Left Shoulder Arthritis

The Veteran's left shoulder arthritis is rated as 20 percent 
disabling prior to October 3, 2008, and as 30 percent disabling 
beginning on that date, under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5201.  

The medical records reflect that the Veteran is left handed.  
Therefore, the left shoulder disability is the major extremity.  
A 20 percent disability evaluation is warranted for limitation of 
motion of the major or minor arm when motion is possible to the 
shoulder level.  A 30 percent rating is warranted for limitation 
of the major arm when motion is possible to a point midway 
between the side and shoulder level.  A 40 percent evaluation 
requires limitation of movement to a point 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from zero 
to 180 degrees; external rotation from zero to 90 degrees; and 
internal rotation from zero to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of either 
forward elevation (flexion) or abduction.  38 C.F.R. § 4.71.

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

An April 2005 VA examination report notes that the Veteran takes 
Naproxen twice a day, with moderate pain relief.  He described 
having periodic sharp pain, lasting 30 seconds to one minute, 
which is caused by certain movements, or the way he sleeps.  He 
also reported a dull ache, which lasts all day and night.  He 
denied stiffness, swelling, heat, redness, locking, or flare-ups.  
He reported instability of the left shoulder with extension of 
the arm, overhead activity, and with load bearing.  Repetitive 
use causes fatigue.  He is currently employed as a custodian.  He 
states that he has increased pain while toileting and putting on 
a jacket.  He can no longer participate in sports or other 
activities with his 13 year old son.  Physical examination 
revealed 70 degrees of flexion without pain and 75 degrees with 
pain.  Extension was 25 degrees with end of range pain.  
Abduction was 100 degrees with end of range pain.  Adduction was 
zero degrees, with end of range pain.  External rotation was 35 
degrees and internal rotation was 40 degrees, both with end of 
range pain.  After repetitive use, flexion decreased to 50 
degrees, extension decreased to 10 degrees, abduction decreased 
to 70 degrees, and internal rotation decreased to 30 degrees, all 
with end of range pain present.  Thus, the motion was 
additionally limited by pain following repetitive use, with mild 
crepitus to the shoulder joint.  The diagnosis was traumatic 
arthritis and multiple dislocations.

An August 2005 VA treatment record notes that the Veteran's left 
shoulder was dislocated multiple times.  Films in April 2005 were 
negative.  The Veteran has pain with movements above 45 degrees 
and with pulling movements.  He also has pain in the left elbow.  
On examination there was limited range of motion of the left 
shoulder.  Specifically noted was pain with abduction.  Rotation 
cuff examination was negative.  

An April 2006 VA examination report notes that the Veteran works 
at a post office.  His shoulder bothers him when he has to reach, 
mop, or do similar movements.  He is unable to crank the 
lawnmower secondary to pain and inability to pull the rope.  He 
does not participate in any type of recreational activities.  
Physical examination revealed no loss of muscle bulk.  Active 
range of motion showed flexion to 80 degrees, extension to zero 
degrees, abduction to 30 degrees, and external rotation was 90 
degrees.  On internal rotation, he was only able to bring the 
left thumb to about the mid-buttock on the left.  The limiting 
factor on all of these ranges of motion was tightness.  Once he 
feels the tightness, he will not progress any further with the 
range of motion.  The ranges of motion are not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use of this examination.  The impression was 
adhesive capsulitis of the left shoulder and chronic left 
shoulder instability.

An April 2007 VA treatment record notes that the Veteran has 
continued left shoulder pain.  He has some trouble raising his 
left arm, pushing up from a seated position, showering, and 
putting on clothes.  He has previous dislocations but has not 
dislocated the left shoulder "in a long time."  He was taking a 
muscle relaxer with good relief, but he believes that he 
aggravated his shoulder last week while at work lifting a table.  
X-rays of the left shoulder revealed no acute fracture or 
dislocation.  There were minimal degenerative changes.  On 
examination there was no tenderness along the pectoris muscle 
groups, but there was tenderness along the body of the trapezius.  
There was decreased grip strength and decreased range of motion 
secondary to the pain.  The Veteran was unable to fully extend 
his left arm or perform abduction and adduction.  

A May 14, 2007 VA treatment record notes that the Veteran is left 
hand dominant.  His left shoulder active range of motion had 120 
degrees of flexion, 95 degrees of abduction, 55 degrees of 
external rotation, and severe pain when reaching the left hip on 
internal rotation.  There was weakness with resistance.

A May 21, 2007 VA treatment record notes that the Veteran had 
tenderness over the trapezius with limited range of motion, 
secondary to pain.  He indicated that his left shoulder had 
improved about 50 percent due to treatment.  Range of motion was 
120 degrees of active flexion, 120 degrees of abduction, 75 
degrees of external rotation, and for internal rotation he was 
able to touch the lumbar.  He had severe pain when reaching the 
left hip.  

A February 2008 VA examination report notes that the Veteran's 
shoulder slows him down at work in that he avoids overhead work 
and lifting activities.  His shoulder pops out of place four 
times a year.  He has missed 20 days of work due to his shoulder 
problem.  Left shoulder abduction and flexion were to 90 degrees.  
Internal and external rotation were to 70 degrees.  There was end 
of range pain for all motions.  There is no additional limitation 
following repetitive use on examination, and the Veteran has 
adequate supraspinatus strength bilaterally.  However, range of 
motion testing was painful.  X-rays from April 2007 showed 
minimal degenerative joint disease.  The examiner diagnosed 
chronic instability of the left shoulder.  

An October 2008 private physical therapy note indicates that at 
rest the Veteran's left shoulder is at pain level 9/10.  The pain 
is sharp and localized.  It is exacerbated by lifting and is 
relieved by resting.  The left shoulder had 90 degrees of active 
flexion, 40 degrees of extension, 60 degrees of abduction, 50 
degrees of internal rotation and 40 degrees of external rotation.  
Strength was 2/5.   

An April 2009 VA examination report notes that the Veteran has 
shoulder pain on a daily basis, which interferes with his 
sleeping.  His shoulder is markedly unstable with spontaneous 
dislocations.  He experiences pain on overhead activity.  He had 
physical therapy the past year with no significant benefit.  
Physical examination notes that the acromioclavicular joint was 
tender and prominent on the left.  All motion of the shoulder 
appeared painful.  Abduction was 45 degrees, forward flexion was 
30 degrees, external rotation was 30 degrees, and internal 
rotation was 60 degrees.  The motion was not additionally limited 
following repetitive use.  Impingement testing was positive at 30 
degrees.  The shoulder was stable on this examination.  
Supraspinatus strength was decreased.  The Veteran could not 
scratch his own back or the back of his head with his left arm 
and hand.  The diagnosis was degenerative joint disease and 
impingement syndrome of the left shoulder with history of 
recurrent dislocation.  

A December 2009 VA examination report indicates that in daily 
living the Veteran has limitation of lifting with the left 
shoulder and arm.  He experiences flare-ups which are activity-
related.  They last from two to three days, and limit his driving 
and personal hygiene care.  On examination the acromioclavicular 
joint was tender on the left side.  Abduction was to 45 degrees, 
flexion was to 45 degrees, external rotation was to zero degrees 
and internal rotation was to 90 degrees.  All motion was similar 
both actively and passively, and was accompanied by end-of-range 
pain.  Motion was not additionally limited following repetitive 
use on examination,  Impingement testing was abnormal at 45 
degrees.  The shoulder was stable.  Supraspinatus strength was 
decreased.  The Veteran was unable to scratch the back of his 
head or his own back.  A February 2008 MRI showed degenerative 
changes at the acromioclavicular joint with compression of the 
supraspinatus tendon along with tendinosis of the supraspinatus 
tendon.  The diagnosis was degenerative joint disease and rotator 
cuff derangement of the left shoulder.

A February 2010 private treatment record notes that the left 
shoulder had almost 120 degrees of active abduction and active 
forward flexion.  The left shoulder is worse while driving, and 
it interferes with his sleep.  

In order for the Veteran to receive a higher, 30 percent rating 
for the period prior to October 3, 2008, it must be shown that 
the left arm has limited motion midway between the side and 
shoulder level (Diagnostic Code 5201), that there is favorable 
ankylosis of the scapulohumeral articulation such that abduction 
is to 60 degrees (Diagnostic Code 5200), that there is recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements (Diagnostic 
Code 5202), or malunion of the humerus with marked deformity 
(Diagnostic Code 5202).  

The medical evidence for this time period does not show that 
there are frequent episodes of recurrent dislocations of the left 
shoulder.  At most, he has one four times a year.  Moreover, 
there is no evidence of guarding of all arm movements.  On the 
occasion of the aforementioned hearing, the Veteran testified 
that he cannot do overhead work or lifting activities.  He also 
stated that he is unable to turn his head without experiencing 
pain.  The Veteran further noted that he experiences popping out 
of his shoulder and can no longer drive a stick shift vehicle.  
In this regard, X-ray studies never show any malunion of the 
humerus.  There was never a fracture or any bony injury to the 
humerus.  Finally, there is no diagnosis of ankylosis of the 
scapulohumeral articulation.  Although the Veteran experiences a 
dull constant ache, and he is limited in his ability to perform 
certain functions with his left arm, he retains useful motion of 
it, and therefore, it is not ankylosed.  As such, a higher 30 
percent rating is not warranted under Diagnostic Codes 5200 or 
5202.

With respect to whether the Veteran could receive a higher rating 
under Diagnostic Code 5201, the Board finds that he cannot.  The 
evidence of record simply does not show that motion of the left 
arm is limited to halfway between the side and shoulder level.  
For the most part, during this time period, the arm motion is 
limited at shoulder level.  Even considering the pain on motion, 
there is no additional limitation of motion sufficient to 
decrease the range of motion to midway between side and shoulder 
level.  As such, the disability is appropriately rated as 20 
percent disabling during this time period.

For the period beginning on October 3, 2008, the Veteran's left 
shoulder arthritis is rated as 30 percent disabling.  In order to 
receive a higher rating during this time period, it must be shown 
that there is limitation of motion of the left arm to 25 degrees 
from the side (Diagnostic Code 5201), ankylosis of the 
scapulohumeral articulation, which is intermediate between 
favorable and unfavorable (Diagnostic Code 5200), or fibrous 
union of the humerus (Diagnostic Code 5202).

As noted earlier, none of the medical evidence contains a 
diagnosis of ankylosis, and all of the medical evidence reflects 
that the Veteran retains some useful range of motion of his left 
arm/shoulder.  Therefore, the shoulder is not ankylosed, and a 
higher rating is unwarranted under Diagnostic Code 5200.  
Additionally, as noted previously, all of the X-rays show minimal 
degenerative changes, if anything.  There was never any bone 
injury/fracture and therefore, no resulting malunion or nonunion 
of the humerus.  Consequently, a higher rating under Diagnostic 
Code 5202 is also unwarranted.

Under Diagnostic Code 5201, a 40 percent rating is warranted for 
limitation of the major arm to 25 degrees from the side.  The 
medical evidence for this time period shows that at worst, and 
considering additional limitation of motion due to pain, fatigue, 
weakness, incoordination, and lack of endurance, the Veteran 
could flex his left shoulder to 30 degrees.  Although the motion 
appeared painful, there was no objective evidence of pain such 
that motion was additionally limited to less than 30 degrees, in 
any way.  Such range of motion is still not sufficient to warrant 
a higher rating because limitation of motion of the left arm is 
not limited to 25 degrees from the side.

	IV.  Other Considerations

In reaching the determinations above, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is not 
such a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable decision.

The Board has also considered whether, under Hart, a higher 
rating might be warranted for any of the Veteran's disabilities 
for any period of time during the pendency of this appeal.  There 
is no evidence that the Veteran's bilateral hip bursitis, major 
depression, or left shoulder arthritis has been persistently more 
severe than the extent of disability contemplated under the 
assigned ratings for the disabilities at any time during the 
appeal period.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Finally, the Board has considered the issue of whether the 
Veteran's bilateral hip bursitis, major depression, or left 
shoulder arthritis present an exceptional or unusual disability 
picture, as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-
116.  First, the threshold factor for extra-schedular 
consideration is that there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in the 
Rating Schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the Rating Schedule.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Id. at 115.  However, if not adequately contemplated by the 
rating criteria, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other related 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 
3.321(b)(1).  

If either of the factors of step two is found to exist, the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.  In this case, because the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology with respect to each disability at issue, the 
claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation for each disability 
is adequate for periods during the pendency of the appeal.  
Additionally, the employment information of record shows the 
Veteran was able to maintain substantial gainful employment 
employed until April 21, 2010.  Entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities has been granted effective April 22, 2010, the date 
following the Veteran's last day of employment.  


ORDER

An initial rating in excess of 20 percent for right hip bursitis 
is denied.

An initial rating in excess of 20 percent for left hip bursitis 
is denied.

An initial rating in excess of 30 percent for major depression 
for the period prior to June 19, 2008, and to a rating in excess 
of 70 percent beginning on that date, is denied.

A rating in excess of 20 percent for left shoulder arthritis for 
the period prior to October 3, 2008, and to a rating in excess of 
30 percent beginning on that date, is denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


